UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ARLAND HATFIELD,                          
                            Petitioner,
                 v.
DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED

                                          
STATES DEPARTMENT OF LABOR,
                       Respondent,                  No. 99-2301
KAZAN COAL, INCORPORATED; WAR
EAGLE CONSTRUCTION CORPORATION;
WEST VIRGINIA COAL WORKERS’
PNEUMOCONIOSIS FUND,
INCORPORATED,
                         Movants.
                                          
                On Petition for Review of an Order
                  of the Benefits Review Board.
                          (98-1214-BLA)

                      Submitted: January 31, 2002
                      Decided: February 15, 2002

  Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.



Vacated and remanded with instructions by unpublished per curiam
opinion.


                              COUNSEL

S.F. Raymond Smith, RUNDLE & RUNDLE, L.C., Pineville, West
Virginia, for Petitioner. Henry L. Solano, Solicitor of Labor, Donald
2                    HATFIELD v. DIRECTOR, OWCP
S. Shire, Associate Solicitor, Christian P. Barber, Counsel for Appel-
late Litigation, Helen H. Cox, UNITED STATES DEPARTMENT
OF LABOR, Washington, D.C. for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Arland Hatfield appeals the decision of the Benefits Review Board
("Board") affirming the administrative law judge’s ("ALJ") decision
awarding black lung benefits to Hatfield, commencing October 1996.
The only issue in this appeal concerns the proper onset date for Hat-
field’s award of benefits. Under the applicable regulations, benefits
are due from the date of the onset of disability or, where such date
cannot be specifically determined based on the evidence of record,
from the beginning of the month the miner filed his application for
benefits. 20 C.F.R. § 725.503(b). The Board affirmed the ALJ’s deter-
mination that Hatfield became totally disabled in October 1996 and,
accordingly, found benefits awardable from that date. We review the
Board’s decision to determine whether it properly found that the
ALJ’s decision was supported by substantial evidence and in accor-
dance with law. See Dehue Coal Co. v. Ballard, 65 F.3d 1189, 1193
(4th Cir. 1995).

   The ALJ based his onset determination on Dr. Ranavaya’s finding
of total disability in October 1996. We have held, however, that medi-
cal evidence of total disability does not establish the date of disability
but rather that the claimant became disabled at some point prior to
that date. See Green v. Director, Office of Workers’ Compensation
Programs, 790 F.2d 1118, 1119 n.4 (4th Cir. 1986). The record in this
case contains extensive evidence suggesting that Hatfield was dis-
abled prior to October 1996, including a January 1995 medical opin-
ion from Dr. Ranavaya finding disability, and no affirmative evidence
                     HATFIELD v. DIRECTOR, OWCP                         3
of the absence of disability after Hatfield filed his application for ben-
efits in October 1994. While the evidence does not pinpoint a specific
date that Hatfield became disabled, it suggests disability at least as of
the date of Hatfield’s application.

   Accordingly, we vacate the Board’s affirmance of the ALJ’s onset
date finding, and remand with instructions, under 20 C.F.R.
§ 725.503(b), to substitute an onset date of October 1, 1994, the first
day of the month in which Hatfield applied for benefits. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

              VACATED AND REMANDED WITH INSTRUCTIONS